*1021Nolan, P. J., MaeCrate and Ughetta, JJ., concur; Beldock, J., concurs in result; Murphy, J., dissents and votes to reverse the order and to deny the motion, with the following memorandum: I agree with the undisputed construction of the parties themselves, namely, that in event of disagreement of the two arbitrators, however selected, the third arbitrator was to be appointed by “ any Judge of the Supreme Court of the State of New York, in and for the County of New York”. The method employed by the parties to the contract as construed by the parties to this proceeding must govern. (Civ. Prae. Act, § 1452.) In consequence, the appointment made in this order cannot be upheld. [See post, p. 1092.]